Citation Nr: 1432155	
Decision Date: 07/17/14    Archive Date: 07/22/14

DOCKET NO.  10-02 838	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for sleep apnea.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Devon Rembert-Carroll, Associate Counsel







INTRODUCTION

The Veteran had active service from March 1987 to March 2007.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

In a July 2013 decision, the Board remanded the claim for additional development.  

This appeal was processed using the Veterans Benefits Management System (VBMS).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that his sleep apnea is related to his active military service.  

In its July 2013 remand, the Board afforded the Veteran a VA examination and instructed the examiner to consider and discuss all pertinent lay and medical evidence, to include the Veteran's assertions concerning his and his wife's observations of in service symptoms, as well as to comment upon the significance if any, of the short period of time between the Veteran's discharge from service, his documented complaints referencing in service symptoms, and ultimate diagnosis of sleep apnea.  

The September 2013 VA examiner concluded that it was less likely than not that the Veteran's sleep apnea had its onset while on active duty.  While the examiner specifically commented on the Veteran's contentions that his in-service headaches were symptoms of sleep apnea, he failed to address the Veteran's reports that his wife witnessed symptoms of sleep apnea during his service and the diagnosis of sleep apnea within a year of discharge from service.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  As such, the Board finds that a remand is necessary in order to obtain an addendum opinion addressing this evidence.   

Additionally, the Board notes that in a May 2014 Appellate Brief, the Veteran's representative asserted that the examiner failed to reconcile his conclusion that the Veteran's sleep apnea was partially due to his obesity with the Veteran's in-service weight gain and in-service notation of obesity.  As such, on remand the examiner should reconcile this conclusion.  

Finally, in the July 2013 decision, the Board also requested that the RO/AMC obtain outstanding VA treatment records.  The Board notes that the only VA record associated with the claims file after the July 2013 Board decision was the September 2013 VA examination.  As such, on remand the RO/AMC should again attempt to obtain all outstanding VA treatment records.  

Accordingly, the case is REMANDED for the following action:

1. Obtain from appropriate VA facility(ies)-to include the Pensacola VAOPTC-any outstanding, pertinent VA records of evaluation and/or treatment of the Veteran since his discharge from service.  All records and/or responses received should be associated with the claims file.

2. Thereafter, return the case to the VA examiner who conducted the September 2013 VA examination for an addendum opinion concerning the etiology of the Veteran's sleep apnea.  If the requested VA examiner is no longer available, another examiner should be asked to review the claims file and answer the questions posed below, or if this examiner determines that another examination would be helpful, the Veteran should be scheduled for a new examination.

In concluding whether it is at least as likely as not (50 percent probability or more) that the Veteran's sleep apnea is related to his military service the examiner must;

1) Discuss the Veteran's report that his wife noted apneic symptoms in the Veteran during his military service.

2) Reconcile the Veteran's weight gain and noted obesity in service with the conclusion that the Veteran's sleep apnea is in part due to his obesity.  

3) Discuss the significance, if any, of the diagnosis of sleep apnea within a year of discharge.  If the examiner finds that there is no significance the examiner should provide a rationale for that conclusion.  

The examiner is requested to provide a thorough rationale for any opinion provided.  An examiner's report that he or she cannot provide an opinion without resort to speculation is inadequate unless the examiner provides a rationale for that statement. 

3. After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his or her representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
WAYNE M. BRAEUER 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



